Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 4 is canceled; claims 11-15 are withdrawn. Claims 1-3, 5-10 and 16-19 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first portion."  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second orientation."  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first orientation."  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter et al. (WO 2015/136277; paragraph references to corresponding US 2017/0015065).
	Claim 1: Potter et al. discloses a device to arrange electrically non-conductive material relative to a receiving surface to additively form a monolithic 3D object (fig. 3; ¶¶ 6, 94-96); and arrange, during additive formation of the 3D object, electrically conductive material to form a first conductive channel extending internally within the electrically non-conductive portion of the 3D object (¶ 6); wherein the arranging includes arranging both the conductive and non-conductive material as a first single layer made via a single pass and/or a second single layer made via multiple passes (fig. 3; ¶¶ 94-96).
	Claim 2: Potter et al. discloses direct deposition including the first conductive channel (¶¶ 60-61).
Claim 6: Potter et al. discloses forming the channel to mimic a contour of a non-linear portion of the object (fig. 4).
	Claim 17: Potter et al. discloses forming at least one single layer via multiple passes (¶¶ 94-96).
Claim 18: Potter et al. discloses a device to arrange electrically non-conductive material relative to a receiving surface to additively form a monolithic 3D object (fig. 3; ¶¶ 6, 94-96); and arrange, during additive formation of the 3D object, electrically conductive material to form a first conductive channel extending internally within the electrically non-conductive portion of the 3D object (¶ 6); wherein at least a portion of the first conductive channel extends in a second orientation perpendicular to a first orientation through which the 3D object is additively formed via successively deposited layers (fig. 3).
Claims 16 and 19: Potter et al. discloses wherein at least a portion of the first conductive channel extends in a second orientation perpendicular to a first orientation through which the 3D object is additively formed via successively deposited layers (fig. 3).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghanea et al. (US 2015/0270089).
Claim 18: Ghanea et al. discloses a device to arrange electrically non-conductive material relative to a receiving surface to additively form a monolithic 3D object (figs. 2, 4, 8, 12; ¶ 48); and arrange, during additive formation of the 3D object, electrically conductive material to form a first conductive channel extending internally within the electrically non-conductive portion of the 3D object (¶ 48, figs. 2, 4, 8, 12); wherein at least a portion of the first conductive channel extends in a second orientation perpendicular to a first orientation through which the 3D object is additively formed via successively deposited layers (figs. 2, 4, 8, 12).
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (WO 2015/136277; paragraph references to corresponding US 2017/0015065), as applied to claim 1 above, in view of Wicker et al. (US 2014/0268604).
Claim 3: Potter et al. discloses a channel with opposite ends, but is silent as to the ends being exposed at spaced apart locations on an exterior surface of the object. However, Wicker et al. discloses a device including a processing resource to execute machine-readable instructions, stored in a non-transitory medium (¶¶ 13, 50). The instructions arrange electrically non-conductive material relative to a receiving surface to additively form a monolithic three-dimensional (3D) object (¶¶ 10, 44); and arrange, during additive formation of the 3D object, electrically conductive material to form a first conductive channel extending internally within the electrically non-conductive portion of the 3D object (¶ 46), and a channel with opposite ends being exposed at spaced apart locations on an exterior surface of the object (fig. 4). As taught by Wicker et al., having channels with opposite ends being exposed at spaced apart locations on an exterior surface of the object allows the channels to be attached to additional electrical components or conductors (¶ 72). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have positioned the channels of Potter et al. with opposite ends being exposed at spaced apart locations on an exterior surface of the object to allow the channels of Potter et al. to be attached to additional electrical components or conductors.
Claim 5: Wicker et al. discloses a plurality of conductive channels, including the first conductive channel, spaced apart from each other within the non-conductive portion of the object (fig. 4).
Claim 6: Wicker et al. discloses forming the channel to mimic a contour of a non-linear portion of the object (fig. 4).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (WO 2015/136277; paragraph references to corresponding US 2017/0015065), as applied to claim 1 above, in view of Ghanea et al. (US 2015/0270089).
Claim 7: Potter et al. is silent as to forming a 3D lattice work. However, Ghanea et al. discloses a device to arrange electrically non-conductive material relative to a receiving surface to additively form a monolithic 3D object (¶ 48); and arrange, during additive formation of the 3D object, electrically conductive material to form a first conductive channel extending internally within the electrically non-conductive portion of the 3D object (¶ 48), and forming a 3D lattice work (fig. 4) in which a plurality of spaced apart first walls of the work include the electrically non-conductive material and in which at least one second wall of the lattice includes the first conductive channel made of the electively conductive  material, wherein the second wall is spaced apart from the first wall (¶ 53, figs. 2, 4). As taught by Ghanea et al., a 3D lattice work including electrical lattice elements effectively regulates electrical current (¶ 53). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the 3D lattice work of Ghanea et al. in the device of Potter et al. to effectively regulate electrical current through the 3D object, as taught by Ghanea et al.
Claim 8: Ghanea et al. discloses the channel as a continuous sheet (404) extending within and through the electrically non-conductive material of the 3D object to expose ends of the continuous sheet at spaced apart, exposed surfaces of the 3D object, and capable of being releasably connectable to measurement devices (fig. 4).
Claim 9: Ghanea et al. discloses a first conductive channel including a first segment and a second segment at an angle relative to the first segment, and a junction of the respective segments is generally co-extensive with a corner edge of an exposed exterior surface of the object (fig. 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (WO 2015/136277; paragraph references to corresponding US 2017/0015065), as applied to claim 1 above, in view of Kim (US 2010/0111521).
Potter et al. is silent as to measuring via a connection to spaced apart portions of the channel, an electrical parameter associated with the channel. However, Kim discloses a device including a processing resource to execute machine-readable instructions, stored in a non-transitory medium (¶¶ 61-62) to measuring via a connection to spaced apart portions of an electrical channel, an electrical parameter associated with the channel (¶ 27). As taught by Kim, the ability to detect electrical faults avoids damage to electrical equipment, injury to users, or even loss of loss of human life (¶ 4). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the electrical fault detection of Kim in the device of Potter et al. in order to avoid damage to electrical equipment, injury to users, or even loss of loss of human life.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754